452 F.2d 93
78 L.R.R.M. (BNA) 2839, 66 Lab.Cas.  P 12,209
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HERMAN WILSON LUMBER COMPANY, Respondent.
No. 71-1132.
United States Court of Appeals,Eighth Circuit.
Nov. 23, 1971.

Stanley R. Zirkin, Atty., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Warren M. Davison, Deputy Asst. Gen. Counsel, N.L.R.B., Washington, D. C., for petitioner.
Gaines N. Houston, Little Rock, Ark., for respondent.
Before GIBSON and HEANEY, Circuit Judges, and VAN PELT, District Judge.
PER CURIAM.


1
We enforce the order of the National Labor Relations Board insofar as it requires the Herman Wilson Lumber Company to bargain upon request with the International Woodworkers of America, AFL-CIO-CLC, as exclusive bargaining agent of its employees in the unit found to be appropriate by the Board.  We also enforce the order insofar as it requires that the employer post a notice to all of its employees stating that it will so bargain.


2
We decline to enforce the order of the Board insofar as it finds that Wilson violated Section 8(a) (1) and (5) of the National Labor Relations Act by granting its employees a unilateral wage increase, and insofar as it requires that an appropriate notice be posted with respect to such future wage increases.  We do so because the National Labor Relations Board did not give Wilson a hearing on this unfair labor practice, and they are entitled to one.  We feel, however, that no useful purpose would now be served by scheduling a hearing on this matter.  The wage increase was given in 1966, and any impact that it had has probably long since been dissipated.  Furthermore, any hearing would delay bargaining by the parties, and it is imperative that bargaining take place immediately.


3
All costs will be taxed against the Herman Wilson Lumber Company.